DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: on page 9, line 8, a typographical error after the period “.” should be removed from the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 5-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Brown ‘408 (4,506,408).

As to claim 2, the splined circumferential profile of the shaft (92) includes a plurality of neighboring axial edge surface demarcated by a by a valley (e.g., see figs. 2 and 10), wherein a center-line radially extends from the axis of rotation of the shaft through the valley, wherein the axial edge surfaces and the center-line define a pair of spline angles (see cross-section of the shaft shown in figs. 2 and 10).
As to claim 3, the pair of angles are equal (see cross-section of the shaft shown in figs. 2 and 10).     
As to claim 5, the member (93) has one or more fastener passages (fig. 13).

As to claim 7, the gap (e.g., figs. 1-2 and 13-14) extends across a majority length of the connection portion.
As to claim 8, the connection portion (94) defines a shaft portion (cylindrical shape shown, see figs. 1-2, 13-14) that partially circumscribes the shaft (90).
As to claim 9, the shaft (90) includes a rigid material, and the member (93) includes an elastic material (col. 3, lines 18-38).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 10-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown ‘408.
Regard claim 10, Brown discloses the invention as claimed (figs. 13-14), including a shaft (90) having first end, second end and a splined circumferential profile, a first member (93) having first and second ends (upper and lower ends) In re Einstein, 8 USPQ 167.
As to claims 11-16 and 18 (structurally corresponding to claims 6-9, 2, 3 and 5,) see explanations stated in paragraph 4 above.
As to claims 4 and 17, Brown doses not show the pair of spline angles being unequal.  Instead, Brown shows a pair of equal spline angles.  However, it would In re Dailey et al., 149 USPQ 47.
Allowable Subject Matter
Claims 19-26 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
US 7,222,395 B2 (Vackar) teaches a locking hinge where the angle of the grooves of the hinge pin can be adjusted to desirable amount for incremental movement and locking characteristics.   
3,600,743 (Meadows) shows a hinge having a first member fixed to the ends of a hinge pin and a second member rotatably mounted to the pin. All hinge knuckles have a gap extending parallel to the hinge axis.
US 6,263,543 B1 (Daoud) shows a hinge pin having a plurality dimples engaging with a plurality of recesses of a hinge knuckle to generate friction.

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	cm
July 14, 2021